DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on December 9, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 7 through 14 and 17 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2021.
It is noted that the status of Claim 17 was inadvertently omitted from the last office action.  However, Claim 17 remains withdrawn as it was part of Group I in the restriction requirement dated July 23, 2021 as was non-elected.

Response to Arguments
The applicants’ arguments [page 10 of submission] with respect to Claims 1, 2, 4 through 6 and 15, have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
Claims 1, 2 and 4 through 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, due to the number of alternative phrases, e.g. “and/or” (line 11), “or” (line 11), “and/or” (line 12), a great deal of confusion is raised as to which scenario, or what number of different scenarios, are being claimed.  Also, it is unclear in Claim 1 if “a sleeve” (line 11) is a new sleeve, or is one that is part of “a plurality of sleeves” (line 7).  For purposes of examination, the latter recitation of “a sleeve” has been interpreted to be one in the group of the earlier recitation of “a plurality of sleeves”.
In Claim 5, with the phrases of “and/or” (line 2) and “and/or” (line 3), this raises even more confusion as to the number of scenarios in conjunction with Claim 1.

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0094074 to Lo et al (hereinafter “Lo”).
Claim 1:  Lo discloses a holding and drive device (e.g. Figures 1A, 1B) comprising:
a frame (e.g. 12);

a rotation drive (e.g. 1722, 1726) for rotating the rotation structure around the rotation axis (e.g. ¶ [0023]); and
a rotation structure interface (e.g. 1724) attached to or formed on the rotation structure, to which a tool device (e.g. 144) comprising a plurality of sleeves (e.g. 146) can be detachably attached, which are configured for the detachable attachment of a respective component holding device (e.g. 142) protruding from the rotation axis with a radial direction component (ICs, ¶ [0021]),
wherein the rotation structure interface is set up to transfer electrical energy for an electrical actuator (e.g. 18) for rotation the sleeve (e.g. 146).
Claim 2:  Lo discloses the holding and drive device of claim 1, further comprising:
a displacement drive (e.g. 1742 or 1744) which is attached to the frame or to the rotation drive and which is configured to displace the rotation structure displace along the rotation axis.
Claim 4:  Lo discloses the holding and drive device of claim 1, wherein the rotation structure interface is configured for accurately repeatable positioning [e.g. rotating] the tool device on the holding and drive device [on different radial direction components (ICs)].
Claim 15:  Lo discloses a device for handling electronic components, for in the context of equipping component carriers with electronic components (ICs), the device comprising:

the tool device (e.g. 144), the tool device comprising:
a support structure (e.g. 122 of 12);
the plurality of sleeves (e.g. 146) which are attached to the support structure so that they protrude from a central axis [e.g. axis of 146] of the support structure with a radial direction component (ICs), wherein the sleeves each comprise a [bottom] end distant from the central axis, on which end a component holding device (e.g. 142) for receiving a respective electronic component (IC) is attached; and
a support structure interface (e.g. external vacuum device) attached to or formed on the support structure (at 22), which is configured so that the tool device can be detachably attached to the holding and drive device (at 22, ¶ [0021]), 
wherein the holding and drive device and the tool device are coupled to one another [at 22] via the rotation structure interface and the support structure interface.
Lo does not mention that the tool device comprising the plurality of sleeves can be detachably attached, which are configured for the detachable attachment of the respective component holding device.  
However, in reviewing Figures 1A and 1B of Lo, it is clear that there a number of fasteners (not labeled) that are attached to the tool device (144) and the component holding device (142).  By having the ability to remove such fasteners for whatever reasoning (e.g. maintenance, disassembly, etc.), any of these elements would certainly be capable of being detached.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the tool device and the sleeves of Lo can be detachably attached, and would be configured for the detachable attachment of the respective component holding .
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of U.S. Patent 6,195,165 to Sayegh (hereinafter “Sayegh”).
Lo discloses the claimed holding and drive device of Claim 1, that is used as part of a pick-and-place device for mounting of radial direction components (e.g. ¶ [0002]).  However, Lo does not teach a control unit [as required by Claim 5) and a reading unit [as required by Claim 6].
Sayegh discloses a holding and drive device (e.g. 50) as part of a pick-and-place device that includes a control unit (e.g. 108, in Fig. 3) for controlling the rotation drive (of 202); and a reading unit (e.g. 100) for the detection of an identification element (e.g. 200) of a tool device (e.g. vacuum of 202).  The control unit additionally includes encoders (e.g. 134, etc.) for controlling the rotation of the rotation drive as both the control unit and reading unit work together to provide an accurate angular position of a component holding device (e.g. 202) for positioning of the radial direction component (e.g. col. 3, line 61 to col. 4, line 7 and col. 5, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holding and drive device of Lo by adding the control unit and reading unit in the manner taught by Sayegh, to provide the necessary angular positioning of the radial direction component when mounting on a PCB.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896